          Case 2:17-cv-01418-MJP Document 72 Filed 01/18/19 Page 1 of 13



 1                                                         HONORABLE MARSHA J. PECHMAN

 2

 3

 4

 5

 6

 7

 8

 9
                       UNITED STATES DISTRICT COURT OF WASHINGTON
10
                                   WESTERN DISTRICT OF WASHINGTON
11
                                        SEATTLE COURTHOUSE
12

13    QUALITY PRODUCTS, INC., a                           No. 2:17-cv-01418- MJP
      California corporation,
14                                                        PLAINTIFF QUALITY PRODUCTS’
                      Plaintiff,                          MOTION TO COMPEL
15                                                        OUTSTANDING FINANCIAL
      v.                                                  DISCOVERY
16
      VERKA FOOD PRODUCTS LTD., a                         Note on Motion Calendar:
17    Canadian       company; GAGANDEEP                   February 8, 2019
      SINGH MATTA, an individual, VERKA
18    FOOD INTERNATIONAL LTD., a
      Canadian company; and DOES 1 through
19    10, inclusive,

20                 Defendants.

21

22   I.       INTRODUCTION

23            For over a decade and a half, Plaintiff Quality Products, Inc. (“Quality Products”) has

24   manufactured and distributed dairy and food products bearing the name “Verka” in South Asian

25   grocery stores throughout the United States. In the operation of its business, Quality Products has

26   built a reputation among the Indian and Middle Eastern markets that make up its customer base.




      177312.003/1211265v1
      PLAINTIFF QUALITY PRODUCTS’ MOTION TO COMPEL                                     THOITS LAW
                                                 1                                400 Main Street, Suite 250
                                                                                    Los Altos, CA 94022
       Case 2:17-cv-01418-MJP Document 72 Filed 01/18/19 Page 2 of 13



 1   Recognizing Quality Products’ strong brand recognition, Defendants Gagandeep Singh Matta

 2   (“Matta”) and Verka Food Products, Ltd. (“VFP”) began using the Verka trademark in the United

 3   States as early as 2010. After Plaintiff was forced to file a trademark action against Matta and VFP,

 4   the parties reached a short-lived resolution in 2012. However, Defendants never paid the settlement

 5   amount agreed upon by the parties, and Matta ultimately formed Verka Food International, Ltd.

 6   (“VFI”) in order to continue to sell goods bearing Plaintiff’s Verka trademarks. To prevent Matta,

 7   VFP, and VFI (together, “Defendants”) from continuing to pass off kitchen and food-related

 8   products as goods associated with Quality Products’ business, Plaintiff filed the instant action for

 9   breach of the parties’ settlement agreement and for trademark infringement.

10          In order to support their trademark infringement claim, the law grants Plaintiff the right to

11   discover the amount of profits and revenues that Defendants have generated as a result of their

12   infringing use of the Verka trademarks. This investigation into Defendants’ profits is essential to

13   calculating and proving damages. In discovery, Defendants have produced a very limited number

14   of summary reports that provide only a high-level overview of VFI’s financial activities and are

15   often duplicative.

16          On December 19, 2018, Plaintiff met and conferred with Defendant regarding, inter alia, the

17   discovery sought in the instant motion: Request for Production (“RFP”) Set Three, Nos. 47-51 to

18   VFI and RFP Set Three, Nos. 13-17 to VFP (the “Outstanding Financial Discovery”). As the Court’s

19   Order Denying Plaintiff’s Motion to Compel (Dkt. No. 69) appeared to apply to the discovery

20   requests raised in Plaintiff’s November 13, 2018 Motion to Compel (Dkt. No. 62), Plaintiff limited

21   its argument to that subset of discovery in its LCR 37 submission.

22          The financial discovery sought by Plaintiff in the LCR 37 submission is broad enough to

23   encompass the Outstanding Financial Discovery, including VFI and VFP’s QuickBooks backup file,

24   cost of goods sold transaction reports, sales by customer detail reports, current accounts receivable

25   aging reports, and audited financial statements. However, Defendants have taken the position that

26   because the financial discovery sought in Plaintiff’s LCR 37 Joint Submission does not specifically




      177312.003/1211265v1
      PLAINTIFF QUALITY PRODUCTS’ MOTION TO COMPEL                                      THOITS LAW
                                                  2                                400 Main Street, Suite 250
                                                                                     Los Altos, CA 94022
         Case 2:17-cv-01418-MJP Document 72 Filed 01/18/19 Page 3 of 13



 1   ask for each of the QuickBooks reports or audited financial statements by name, Defendants have

 2   refused to produce these documents. This refusal has required the filing of this separate motion

 3   regarding Outstanding Financial Discovery.1

 4            The documents provided by Defendants do not contain the type of detail that will permit

 5   Plaintiff to demonstrate the amount of Defendants’ profits and defend against Defendants’ claims

 6   that any proportion of those profits is not attributable to trademark infringement. Moreover,

 7   Defendants have represented in depositions that they are in possession of the financials that Plaintiff

 8   has requested, but to this date have refused to produce on various grounds. In light of Plaintiff’s

 9   burden to substantiate its damages, Plaintiff is entitled to Defendants’ audited financial statements

10   and QuickBooks accounting records, and the motion to compel these financial records should be

11   granted.

12   II.      BACKGROUND

13            A.      The Discovery at Issue and the Meet and Confer Process

14            On December 21, 2017, Plaintiff first served requests for discovery seeking information

15   regarding Defendants’ profits and revenues. Declaration of Drei Munar (“Munar Decl.”) ¶ 3. This

16   financial discovery, in addition to several other categories of documents, is the subject of Plaintiff’s

17   LCR 37 Joint Submission dated January 18, 2019. On September 28, 2018, Matta testified that in

18   order to independently verify whether the books and records in VFI’s QuickBooks are accurate, the

19   company retains an outside accounting firm to audit the records and prepare audited financial

20   statements, which VFI has maintained for the past five to seven years. Munar Decl. ¶ 7, Exhibit D

21   (p. 230:2-234:25).

22            In light of the information obtained at Matta’s deposition, Plaintiff determined that there

23   were in-depth financial records – in addition to the summary reports – that were not produced by

24
     1
25            Plaintiff was unable to reach an impasse with Defendants regarding the Outstanding Financial Discovery until
     on or about January 9, 2019 – the parties’ final meet and confer. Because compliance with the expedited joint motion
26   procedure required Plaintiff to submit its portion of any discovery submission to Defendants by January 7, Plaintiff
     prepared the instant motion to compel pursuant to LCR 7(d)(3).




         177312.003/1211265v1
         PLAINTIFF QUALITY PRODUCTS’ MOTION TO COMPEL                                                THOITS LAW
                                                         3                                      400 Main Street, Suite 250
                                                                                                  Los Altos, CA 94022
       Case 2:17-cv-01418-MJP Document 72 Filed 01/18/19 Page 4 of 13



 1   Defendants and likely to exist. Plaintiff was advised by its expert witness that the detailed

 2   information contained in VFI and VFP’s financial records (including its QuickBooks backup file,

 3   cost of goods sold transaction reports, sales by customer detail reports, current accounts receivable

 4   aging reports, and audited financial statements) would be helpful in conducting a damages analysis

 5   based on the profits unlawfully earned by Defendants. Declaration of Micah Pilgrim (“Pilgrim

 6   Decl.”) ¶ 7. Accordingly, on November 15, 2018, Plaintiff served its third set of discovery, which

 7   sought this comprehensive financial information. Munar Decl. ¶ 4.

 8          On December 19, 2018, Plaintiff’s counsel met and conferred over the phone with

 9   Defendants’ counsel, who requested to speak with his clients and follow up regarding the documents

10   that they would produce in response to the Outstanding Financial Discovery. Munar Decl. ¶ 5. On

11   January 7, 2019, Plaintiff’s counsel requested another call to meet and confer. Following the

12   exchange of correspondence regarding the outstanding discovery, the parties held a telephonic

13   conference on January 9, 2019. Munar Decl. ¶ 6, Exhibit B, C. Ultimately, the parties reached an

14   impasse regarding the production of VFI and VFP’s QuickBooks backup file, cost of goods sold

15   transaction reports, sales by customer detail reports, current accounts receivable aging reports, and

16   audited financial statements.

17          With regard to the QuickBooks backup file and audited financial statements, Defendants’

18   counsel objected to production on the basis of overbreadth and claimed that the financial information

19   sought was already contained in other documents requested by Plaintiff. Defendants’ counsel

20   further objected that the documents were irrelevant. To the extent that Plaintiff’s expert has

21   requested the QuickBooks backup file and audited financial statements in order to determine

22   damages, Plaintiff is entitled to this information. Defendants’ counsel appears to substitute his own

23   judgment in determining what Plaintiff requires to prove damages, but he has established no basis

24   to determine what is and is not relevant to the opposing side’s damages analysis in expert discovery.

25          With regard to the cost of goods sold transaction reports, Defendants allege that there is no

26   such report available. However, during his deposition, Matta testified that cost of goods sold




      177312.003/1211265v1
      PLAINTIFF QUALITY PRODUCTS’ MOTION TO COMPEL                                      THOITS LAW
                                                  4                                400 Main Street, Suite 250
                                                                                     Los Altos, CA 94022
       Case 2:17-cv-01418-MJP Document 72 Filed 01/18/19 Page 5 of 13



 1   information could be determined from the QuickBooks data. Munar Decl. ¶ 7, Exhibit D (p. 193:2-

 2   5). Defendants have an outside accountant who would be able to generate this report, which

 3   provides a breakdown of a standard accounting category that is crucial to proving damages with

 4   reasonable certainty. As to the sales by customer detail reports and current accounts receivable

 5   aging reports, Defendants produced a limited number of documents for VFI, but have failed to

 6   confirm whether they have produced all of the documents for VFI or whether they will produce any

 7   documents for VFP.

 8   III.     STANDARD

 9            A.     Plaintiff’s Damages Are Measured as the Amount of Defendants’ Profits
10            Pursuant to Section 1117(a) of the Lanham Act, a plaintiff is entitled to recover defendant’s
11   profits, any damages sustained by the plaintiff, and the costs of the action. 15 U.S.C. § 1117(a). The
12   purpose of Section 1117(a) is to take away any incentives for would-be infringers and to prevent the
13   infringer from unjustly benefitting from the wrongful act. See Polar Bear Prods., Inc. v. Timex
14   Corp., 384 F.3d 700, 708 (9th Cir. 2004); Intel Corp. v. Terabyte Int’l, Inc., 6 F.3d 614, 621 (9th
15   Cir. 1993) (citations omitted). In seeking to achieve equity between the parties, the court must
16   fashion a remedy wherein the defendant may not retain the fruits of unauthorized trademark use or
17   continue that use. Nat’l Prod., Inc. v. Arkon Res., Inc., 294 F. Supp. 3d 1042, 1061 (W.D. Wash.
18   2018).
19            “To establish damages under the lost profits method, a plaintiff must make a prima facie
20   showing of reasonably forecast profits.” Lindy Pen Co. v. Bic Pen Corp., 982 F.2d 1400, 1408 (9th
21   Cir. 1993), abrogated on other grounds by SunEarth, Inc. v. Sun Earth Solar Power Co., 839 F.3d
22   1179 (9th Cir. 2016) (quotation omitted). “Plaintiff has only the burden of establishing the
23   defendant’s gross profits from the infringing activity with reasonable certainty. Once the plaintiff
24   demonstrates gross profits, they are presumed to be the result of the infringing activity.” Id. (citing
25   Mishawaka Rubber & Woolen Mfg. Co. v. S.S. Kresge Co., 316 U.S. 203, 206-07 (1942)); Spin
26   Master, Ltd. v. Zobmondo Entm’t, LLC, 944 F.Supp.2d 830, 839 (C.D. Cal. 2012). “The defendant




      177312.003/1211265v1
      PLAINTIFF QUALITY PRODUCTS’ MOTION TO COMPEL                                        THOITS LAW
                                                   5                                 400 Main Street, Suite 250
                                                                                       Los Altos, CA 94022
       Case 2:17-cv-01418-MJP Document 72 Filed 01/18/19 Page 6 of 13



 1   thereafter bears the burden of showing which, if any, of its total sales are not attributable to the

 2   infringing activity, and additionally any permissible deductions for overhead.” Lindy Pen Co., 982

 3   F.2d at 1408 (citing 15 U.S.C. § 1117(a)).

 4           There are two situations under which a plaintiff will recover a damages award in the amount

 5   of an infringing defendant’s profits: (1) on a proxy theory as a measure of the plaintiff’s own

 6   damages; or (2) on a theory of disgorgement of the defendant’s profits. Id. at 1407. Under the proxy

 7   theory, the court calculates damages based on defendants’ profits to compensate plaintiff for sales

 8   it lost as a result of those sales being diverted to the infringer. Under the disgorgement theory, the

 9   court will divest defendants of any profits that were generated from its willfully infringing use, in

10   order to prevent unjust enrichment and deter any further infringement. See Spin Master, 944 F. Supp.

11   2d at 846.

12          While Plaintiff is not required to calculate damages with “absolute exactness,” there must

13   be a reasonable basis for its calculation of damages. See Lindy Pen Co., 982 F.2d at 1407. In Lindy

14   Pen, the plaintiff pen company registered a trademark for the word “Auditor’s” in order to market

15   a type of ball point pen with a fine-tip for use by accountants. Before the trademark was perfected

16   and registration issued, a competing pen company began using the mark “Auditor’s” on its pen

17   barrels. Id. at 1403. The court determined that there was a likelihood of confusion for sales that

18   were made over the telephone. Id. at 1404. On the issue of damages, the court denied plaintiff’s

19   monetary award, because plaintiff relied on defendant’s total pen sales and did not subdivide its data

20   into the category of sales generated in the telephone order market. Id. at 1408.

21          Here, Plaintiff is entitled to all of the information necessary to meet its burden of proving

22   reasonably certain lost profits associated with infringement. In producing only summary reports

23   incapable of any subdivision and bereft of any transaction-level detail, Defendants are preventing

24   Plaintiff from discovering information that will allow it to establish a reasonably certain calculation

25   of Defendants’ lost profits. As explained below, Plaintiff must be permitted to examine Defendants’

26   financial records, including the companies’ QuickBooks backup file, cost of goods sold transaction




      177312.003/1211265v1
      PLAINTIFF QUALITY PRODUCTS’ MOTION TO COMPEL                                        THOITS LAW
                                                   6                                 400 Main Street, Suite 250
                                                                                       Los Altos, CA 94022
       Case 2:17-cv-01418-MJP Document 72 Filed 01/18/19 Page 7 of 13



 1   reports, sales by customer detail reports, current accounts receivable aging reports, and audited

 2   financial statements.

 3          B.      Defendants’ Financial Records Are Necessary to Calculate Their Profits

 4                  1.       The QuickBooks Backup File for VFI and VFP

 5                       RFP SET ONE NO. 47 TO VFI AND NO. 13 TO VFP: YOUR
                    QUICKBOOKS backup file from January 1, 2016 to the present.
 6

 7                           RESPONSE: In addition to and without waiving the foregoing
                    General Objections, [VFI AND VFP] further object[] on the grounds
 8                  that this Request is overly broad in scope in that this Request apparently
                    seeks [VFI AND VFP]’s entire QuickBooks backup file, and is in no
 9                  way limited to products or information relevant to this litigation. [VFI
                    AND VFP] further object[] to this Request on the grounds that the
10
                    burden and expense of the proposed discovery outweighs its likely
11                  benefit, taking into account the needs of the case, the parties’ resources,
                    the importance of issues at stake in the litigation, and the importance of
12                  the proposed discovery in resolving the issues. [VFI AND VFP] further
                    object[] to this Request on the grounds that it seeks production of
13                  documents containing information duplicated in QP’s other Requests
                    for Production. [VFI AND VFP] further object[] on the grounds that
14
                    QP has now served a total of 111 Requests for Production on
15                  Defendants in this litigation, which have subjected Defendants,
                    including [VFI AND VFP], to oppression, harassment, and undue
16                  burden. [VFI AND VFP] further object[] to this Request to the extent
                    it seeks information protected from discovery by the attorney-client
17                  privilege, the attorney work product doctrine, spousal privilege, marital
18                  privilege, or any other applicable privilege or immunity.

19                         Subject to and without waiving the foregoing objections, [VFI
                    AND VFP] answer[] as follows: [VFI AND VFP are] available to meet
20                  and confer with Plaintiff regarding a reasonable and relevant scope for
                    this Request.
21

22          The QuickBooks backup file includes VFI and VFP’s detailed accounting records and
23   contains a full version of the businesses’ financial data. Pilgrim Decl. ¶ 9. The summary reports
24   produced by Defendants in this matter are based on the particularized data contained in these backup
25   documents. Without the underlying information, the summary reports provide only a surface-level
26   glimpse at Defendants’ revenues and sales, and not the level of detail required to calculate the correct




      177312.003/1211265v1
      PLAINTIFF QUALITY PRODUCTS’ MOTION TO COMPEL                                         THOITS LAW
                                                   7                                  400 Main Street, Suite 250
                                                                                        Los Altos, CA 94022
       Case 2:17-cv-01418-MJP Document 72 Filed 01/18/19 Page 8 of 13



 1   amounts of damages.

 2          Throughout the meet and confer process, Defendants have claimed that their revenues also

 3   include sales to Canada and that these sales cannot provide the basis for any damages. Given

 4   Defendants’ own representations, they must provide the entire backup file for their financial

 5   documents, which is essential to conducting a full analysis of which sales can reasonably be

 6   attributed to infringement.

 7          While Defendants object that the information they have produced is sufficient to calculate

 8   damages, they do not have the knowledge necessary to reach this determination, particularly because

 9   it contradicts advice obtained from Plaintiff’s expert witness on damages. Without the necessary

10   accounting expertise, Defendants cannot unilaterally decide that these documents are irrelevant.

11   The QuickBooks backup file will provide information that can be cross-checked against Defendants’

12   audited financials to determine a complete picture of Defendants’ profits. They are clearly relevant

13   and should be produced.

14                  2.      The QuickBooks Financial Reports for VFI and VFP
15
                            RFP SET ONE NO. 48 TO VFI AND NO. 14 TO VFP: YOUR
16                  QUICKBOOKS sales by customer detail report from January 1, 2016
                    to the present.
17
                             RESPONSE: In addition to and without waiving the foregoing
18                  General Objections, [VFI and VFP] further object[] on the grounds that
                    this Request is overly broad in scope in that this Request seeks
19
                    information about all of [VFI and VFP]’s customers, and is in no way
20                  limited to products or information relevant to this litigation. [VFI and
                    VFP] further object[] to this Request on the grounds that the burden
21                  and expense of the proposed discovery outweighs its likely benefit,
                    taking into account the needs of the case, the parties’ resources, the
22                  importance of issues at stake in the litigation, and the importance of the
                    proposed discovery in resolving the issues. [VFI and VFP] further
23
                    object[] to this Request on the grounds that it seeks production of
24                  documents containing information duplicated in QP’s other Requests
                    for Production. [VFI and VFP] further object[] on the grounds that QP
25                  has now served a total of 111 Requests for Production on Defendants
                    in this litigation, which have subjected Defendants, including [VFI and
26                  VFP], to oppression, harassment, and undue burden. [VFI and VFP]
                    further object[] to this Request to the extent it seeks information



      177312.003/1211265v1
      PLAINTIFF QUALITY PRODUCTS’ MOTION TO COMPEL                                        THOITS LAW
                                                  8                                  400 Main Street, Suite 250
                                                                                       Los Altos, CA 94022
     Case 2:17-cv-01418-MJP Document 72 Filed 01/18/19 Page 9 of 13


                protected from discovery by the attorney-client privilege, the attorney
 1              work product doctrine, spousal privilege, marital privilege, or any other
                applicable privilege or immunity.
 2

 3                     Subject to and without waiving the foregoing objections, [VFI
                and VFP] answer[] as follows: [VFI and VFP are] available to meet and
 4              confer with Plaintiff regarding a reasonable and relevant scope for this
                Request.
 5
                       RFP SET ONE NO. 49 TO VFI AND NO. 15 TO VFP: YOUR
 6
                QUICKBOOKS cost of goods sold transaction report from January 1,
 7              2016 to the present.

 8                      RESPONSE: In addition to and without waiving the foregoing
                General Objections, [VFI and VFP] further object[] on the grounds that
 9              this Request is overly broad in scope in that this Request seeks
                information about all of [VFI and VFP]’s costs of goods sold and
10
                transactions, and is in no way limited to products or information
11              relevant to this litigation. [VFI and VFP] further object[] to this Request
                on the grounds that the burden and expense of the proposed discovery
12              outweighs its likely benefit, taking into account the needs of the case,
                the parties’ resources, the importance of issues at stake in the litigation,
13              and the importance of the proposed discovery in resolving the issues.
14              [VFI and VFP] further object[] to this Request on the grounds that it
                seeks production of documents containing information duplicated in
15              QP’s other Requests for Production. [VFI and VFP] further object[] on
                the grounds that QP has now served a total of 111 Requests for
16              Production on Defendants in this litigation, which have subjected
                Defendants, including [VFI and VFP], to oppression, harassment, and
17              undue burden. [VFI and VFP] further object[] to this Request to the
18              extent it seeks information protected from discovery by the attorney-
                client privilege, the attorney work product doctrine, spousal privilege,
19              marital privilege, or any other applicable privilege or immunity.

20                     Subject to and without waiving the foregoing objections, [VFI
                and VFP] answer[] as follows: [VFI and VFP are] available to meet and
21              confer with Plaintiff regarding a reasonable and relevant scope for this
22              Request.

23                     RFP SET ONE NO. 50 TO VFI AND NO. 16 TO VFP: YOUR
                QUICKBOOKS current accounts receivable aging report from January
24              1, 2016 to the present.
25
                       RESPONSE: In addition to and without waiving the foregoing
26              General Objections, [VFI and VFP] further object[] on the grounds that
                this Request is overly broad in scope in that this Request seeks




     177312.003/1211265v1
     PLAINTIFF QUALITY PRODUCTS’ MOTION TO COMPEL                                       THOITS LAW
                                               9                                   400 Main Street, Suite 250
                                                                                     Los Altos, CA 94022
      Case 2:17-cv-01418-MJP Document 72 Filed 01/18/19 Page 10 of 13


                    information about all of [VFI and VFP]’s accounts receivable, and is in
 1                  no way limited to products or information relevant to this litigation.
                    [VFI and VFP] further object[] to this Request on the grounds that the
 2
                    burden and expense of the proposed discovery outweighs its likely
 3                  benefit, taking into account the needs of the case, the parties’ resources,
                    the importance of issues at stake in the litigation, and the importance of
 4                  the proposed discovery in resolving the issues. [VFI and VFP] further
                    object[] to this Request on the grounds that it seeks production of
 5                  documents containing information duplicated in QP’s other Requests
                    for Production. [VFI and VFP] further object[] on the grounds that QP
 6
                    has now served a total of 111 Requests for Production on Defendants
 7                  in this litigation, which have subjected Defendants, including [VFI and
                    VFP], to oppression, harassment, and undue burden. [VFI and VFP]
 8                  further object[] to this Request to the extent it seeks information
                    protected from discovery by the attorney-client privilege, the attorney
 9                  work product doctrine, spousal privilege, marital privilege, or any other
                    applicable privilege or immunity.
10

11                         Subject to and without waiving the foregoing objections, [VFI
                    and VFP] answer[] as follows: [VFI and VFP are] available to meet and
12                  confer with Plaintiff regarding a reasonable and relevant scope for this
                    Request.
13

14          The cost of goods sold (“COGS”) transaction reports will reflect the cost of making
15   Defendants’ infringing products, including labor, materials, and the manufacturing process. Pilgrim
16   Decl. ¶ 11. As part of the damages phase, Defendant has the burden to establish that certain
17   deductions for overhead and expenses should be made from Plaintiff’s calculation of Defendants’
18   profits. In order to assess any such defense and to provide its own analysis, Plaintiff’s expert must
19   be permitted to analyze the COGS transaction reports.
20          The sales by customer detail reports are important to categorize Defendants sales in this
21   matter for the purposes of determining damages. Again, Defendants have asserted that some sales
22   to Canada may be captured in the accounting, and the particularized information in these reports
23   will allow Plaintiff’s expert to exclude any non-infringing revenue from the damages calculation.
24   Further, the current accounts receivable aging reports are relevant because they provide further
25   information regarding revenues that were derived by Defendants and marked as assets on their
26   audited financial statements. In particular, the reports detail unpaid customer invoices and invoice




      177312.003/1211265v1
      PLAINTIFF QUALITY PRODUCTS’ MOTION TO COMPEL                                         THOITS LAW
                                                  10                                  400 Main Street, Suite 250
                                                                                        Los Altos, CA 94022
      Case 2:17-cv-01418-MJP Document 72 Filed 01/18/19 Page 11 of 13



 1   aging periods. Pilgrim Decl. ¶ 12. To the extent that Defendants argue at trial that Plaintiff’s

 2   damages should be reduced because certain outstanding invoices were unlikely to be paid, the

 3   information contained in the current accounts receivable aging reports will be central to rebutting

 4   this argument.

 5          Audited Financial Statements for VFI and VFP
 6
                             RFP SET ONE NO. 51 TO VFI AND NO. 17 TO VFP: All
 7                    audited financial statements from January 1, 2016 to the present.

 8                             RESPONSE: In addition to and without waiving the foregoing
                      General Objections, [VFI and VFP] further object[] on the grounds that
 9                    this Request is overly broad in scope in that this Request seeks
                      information about all of [VFI and VFP]’s finances, and is in no way
10
                      limited to records or information relevant to this litigation. [VFI and
11                    VFP] further object[] to this Request on the grounds that the burden
                      and expense of the proposed discovery outweighs its likely benefit,
12                    taking into account the needs of the case, the parties’ resources, the
                      importance of issues at stake in the litigation, and the importance of the
13                    proposed discovery in resolving the issues. [VFI and VFP] further
                      object[] to this Request on the grounds that it seeks production of
14
                      documents containing information duplicated in QP’s other Requests
15                    for Production. [VFI and VFP] further object[] on the grounds that QP
                      has now served a total of 111 Requests for Production on Defendants
16                    in this litigation, which have subjected Defendants, including [VFI and
                      VFP], to oppression, harassment, and undue burden. [VFI and VFP]
17                    further object[] to this Request to the extent it seeks information
18                    protected from discovery by the attorney-client privilege, the attorney
                      work product doctrine, spousal privilege, marital privilege, or any other
19                    applicable privilege or immunity.

20                           Subject to and without waiving the foregoing objections, [VFI
                      and VFP] answer[] as follows: [VFI and VFP are] available to meet and
21                    confer with Plaintiff regarding a reasonable and relevant scope for this
22                    Request.

23

24          In his deposition, Matta testified that VFI’s QuickBooks records are audited every year by a

25   third-party accounting firm that also prepared audited financial statements for VFI. Munar Decl. ¶

26   7, Exhibit D (p. 233:14-234:25). Defendants claim that the audited financials are unnecessary to




      177312.003/1211265v1
      PLAINTIFF QUALITY PRODUCTS’ MOTION TO COMPEL                                          THOITS LAW
                                                    11                                 400 Main Street, Suite 250
                                                                                         Los Altos, CA 94022
      Case 2:17-cv-01418-MJP Document 72 Filed 01/18/19 Page 12 of 13



 1   calculate damages, because Defendants have produced certain summary reports that they claim are

 2   enough to determine its revenues. In seeking to limit Plaintiff’s access to this information,

 3   Defendants are substituting their judgment for that of Plaintiff’s expert. These audited financials

 4   are necessary to confirm that the QuickBooks records produced by Defendants are accurate.

 5           Further, the reports generated by the QuickBooks reports can be cross-checked against the

 6   amounts reported in Defendants’ audited financial statements, which have been independently

 7   verified by a third party. This is significant because reconciliation between Defendants’ internal

 8   financial reports and the audited financial statements will provide further proof at trial that Plaintiff’s

 9   damages analysis is reasoned and should be credited. The audited financial statements are central

10   to Plaintiff’s damages analysis and should be produced.

11   IV.     CONCLUSION

12           Based on the foregoing, Quality Products’ motion should be granted, and Defendants should

13   be required to produce documents in response to Request for Production Nos. 47-51 to VFI and

14   Nos. 13-17 to VFP within two weeks of the date of the Order.

15

16   Dated: January 18, 2019

17
                                                              CARNEY BADLEY SPELLMAN, P.S.
18                                                                 Attorneys for Plaintiff
                                                                   Quality Products, Inc.
19

20                                                   By                   /s/ Ashley K. Long
                                                              Ashley K. Long/ WA Bar No. 45738
21                                                            701 Fifth Avenue, Suite 3600
                                                              Seattle, Washington 98104
22                                                            Telephone: (206) 622-8020
                                                              Facsimile: (206) 467-8215
23                                                            Email:      long@carneylaw.com
24

25

26




      177312.003/1211265v1
      PLAINTIFF QUALITY PRODUCTS’ MOTION TO COMPEL                                           THOITS LAW
                                                    12                                  400 Main Street, Suite 250
                                                                                          Los Altos, CA 94022
     Case 2:17-cv-01418-MJP Document 72 Filed 01/18/19 Page 13 of 13


                                                         THOITS LAW
 1                                                    Attorneys for Plaintiff
                                                      Quality Products, Inc.
 2

 3                                      By               /s/ Misasha S. Graham
                                               Andrew P. Holland/CA Bar No. 224737
 4                                             (Admitted Pro hac vice)
                                               Misasha S. Graham/CA Bar No. 237187
 5                                             (Admitted Pro hac vice)
                                               J. Drei Munar/CA Bar No. 320820
 6                                             (Admitted Pro hac vice)
                                               A Professional Corporation
 7                                             400 Main Street, Suite 250
                                               Los Altos, California 94022
 8                                             Telephone: (650) 327-4200
                                               Facsimile: (650) 325-5572
 9                                             Email:       aholland@thoits.com
                                                            mgraham@thoits.com
10                                                          jmunar@thoits.com
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26




     177312.003/1211265v1
     PLAINTIFF QUALITY PRODUCTS’ MOTION TO COMPEL                        THOITS LAW
                                        13                          400 Main Street, Suite 250
                                                                      Los Altos, CA 94022
